 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARRYL JOHNSON,                                   No. 2:20-cv-0711 AC P
12                       Petitioner,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION,
16                       Respondent.
17

18          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis. This

20   court will not rule on petitioner’s request to proceed in forma pauperis.

21          The application attacks a conviction issued by the Los Angeles County Superior Court.

22   While both this court and the United States District Court in the district where petitioner was

23   convicted have jurisdiction, any and all witnesses and evidence necessary for the resolution of

24   petitioner’s application are more readily available in Los Angeles County. Braden v. 30th

25   Judicial Circuit Court, 410 U.S. 484, 499 n.15 (1973); 28 U.S.C. § 2241(d).

26          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that:

27          1. This court has not ruled on petitioner’s application to proceed in forma pauperis; and

28   ////
                                                       1
 1          2. This matter is transferred to the United States District Court for the Central District of
 2   California.
 3   DATED: April 8, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
